DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “an outer pattern line” is confusing, since the same limitation is recited in claim 6. For continuing examination, the Examiner considers the limitation as –the outer pattern line--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 106658958, publication date 5/10/2017; see IDS filed on 2/3/21) .
Regarding claim 1, Li, at least as shown in figure 6, discloses a flexible printed circuit board comprising:
a base layer (110) defining at least one communication hole (102+104, see fig. 2) penetrating opposite surfaces of the base layer;
	a pattern line (on top and bottom surface of 110) comprising a first conductive circuit layer (112,116; on bottom side of 110) and a second conductive circuit layer (111, 115; on top side of 110) formed on the opposite surfaces of the base layer, the first conductive circuit layer sealing a side of the communication hole, a side of the communication hole facing away from the first conductive circuit layer not sealed by the second conductive circuit layer; and

Regarding claim 2, Li, as shown in figure 11, discloses the flexible printed circuit board of claim 1, further comprising:
an outer pattern line (117, 130; see fig. 11);
	an adhesive layer (125 with resin 123) covering a side of the pattern line and the base layer on the same side that is not covered by the pattern line, the adhesive layer defining at least one through hole (126, 128, fig. 9) penetrating the adhesive layer to expose the pattern line (fig.9);
	wherein the outer pattern line comprises an outer conductive layer (130, 117) formed on a surface of the adhesive layer away from the base layer, and a conductive post (130; fig. 11) formed in the through hole and electrically connected to the outer conductive layer to the pattern line, a diameter of the conductive post is less than a diameter of the through hole.
	Regarding claim 3, Li discloses the flexible printed circuit board of claim 1, further comprising:
	an outer pattern line (117, 130);
	two adhesive layers (top and bottom 123-125; see fig.7) , each adhesive layer covering one side of the pattern line and the base layer on the same side that is not 
	wherein the outer pattern line comprises an outer conductive layer formed on a surface of the adhesive layer away from the base layer, and a conductive post (130; fig. 11) formed in the through hole and electrically connected to the outer conductive layer to the pattern line, a diameter of the conductive post is smaller than a diameter of the through hole.
	Regarding claim 4, Li discloses the flexible printed circuit board of claim 3, wherein the conductive post is aligned with the conductive pole.
	Regarding claim 5, Li discloses the flexible printed circuit board of claim 1, wherein the base layer is made of a polymer (polyimide).
	Regarding claim 6, Li discloses a flexible printed circuit board comprising:
	a base layer (110) defining at least one communication hole (102+104) penetrating opposite surfaces of the base layer;
	a pattern line (on top and bottom of 110) comprising a first conductive circuit layer (112+116) and a second conductive circuit layer (111+115) formed on the opposite surfaces of the base layer, the first conductive circuit layer sealing a side of the communication hole the first conductive circuit layer (see fig.6); and
	at least one conductive pole (106) formed in the at least one communication hole and electrically connecting the two conductive circuit layers, one end of each conductive pole being positioned on a surface of one of the conductive circuit layers facing the base layer, a diameter of each conductive pole being smaller than a diameter of corresponding communication hole;

	an adhesive layer (125 with resin 123; fig. 7) covering a side of the pattern line and the base layer on the same side that is not covered by the pattern line, the adhesive layer defining at least one through hole (126+128) penetrating the adhesive layer to expose the pattern line and communicate with a side of the at least one conductive pole facing away from the first conductive circuit layer;
	wherein the outer pattern line comprises an outer conductive layer (117, 130) formed on a surface of the adhesive layer away from the base layer, and a conductive post (130) formed in the through hole and electrically connected to the outer conductive layer to the pattern line, a diameter of the conductive post is smaller than a diameter of the through hole, a side of the through hole facing away from the base layer not sealed by the outer conductive layer (see fig 11).
	Regarding claims 8-10, Li discloses every limitation as already discussed in claims 3-5 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.